[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                           AUG 31, 2006
                            No. 06-11337                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                D. C. Docket No. 03-00541-CV-J-32MMH

BRENDA W. DAVIS,


                                                          Plaintiff-Appellant,

                                 versus

EDUCATION DEPT. SERVICES, INC.,
PIONEER CREDIT RECOVERY, INC.,
UNITED STUDENT AID FUNDS, INC.,
EQUIFAX CREDIT INFORMATION SERVICES,


                                                       Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                           (August 31, 2006)

Before MARCUS, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:
       Brenda W. Davis, proceeding pro se, appeals the denial of her Motion to

Reopen the Case for Noncompliance [with] Settlement Agreement and Motion to

Bring Immediate Action Against Sallie Mae D/B/A General Revenue Corp.

(“GRC”),1 alleging violations of the Fair Debt Collection Practices Act, 15 U.S.C.

§ 1692 et seq., and the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. For the

reasons that follow, we affirm the district court.

                                      I. Background

       In 2003, Davis initiated this action against Education Services, Inc.; Pioneer

Credit Recovery, Inc.; United Student Aid Funds, Inc.; and Equifax Credit

Information Services. Davis alleged that the defendants had engaged in unlawful

collection practices relating to the collection of two Parent PLUS student loans she

had obtained for her son, Cartice Davis.

       The parties settled the case in mediation in 2004. Pursuant to the settlement

agreement, the defendants agreed to pay Davis $5,000 and to cancel the Parent

PLUS loans, with a notation for credit reporting purposes that the loans had been

paid in full. Davis filed a Notice of Dismissal with Prejudice and then an

Amended Notice of Dismissal with Prejudice, stating in the latter that she would

dismiss her case with prejudice “provided the Settlement amount is paid [by] the


       1
       Although plaintiff’s motion to bring immediate action named Sallie Mae and General
Revenue Corp., the district court instructed all defendants to respond to the motion.

                                             2
time established and the fulfillment of conditions are met in the Settlement

Agreement” and the Court would enforce “any violation of the Agreement.” The

court then entered an order stating that it would “delay entry of an order of

dismissal until plaintiff advises all provisions of the settlement have been

satisfied.” Thereafter, Davis received the $5,000 and filed a Notice of Dismissal

with Prejudice, and the court entered an order dismissing the case with prejudice

on December 16, 2004.

      In September 2005, however, Davis filed a motion to reopen her case,

alleging noncompliance with the settlement agreement. She then filed a motion to

bring an immediate action against Sallie Mae, which was doing business as GRC.

      Specifically, Davis contended that, in violation of the terms of her

settlement, the appellees continued to harass Cartice for payment of the student

loans. The district court denied Davis’s motions, finding that the terms of the

Settlement Agreement had not been violated.

                                     II. Discussion

      On appeal, Davis argues that despite the Settlement Agreement, Cartice

continues to receive harassing phone calls from Sallie Mae/GRC, the appellees are

garnishing his pay checks, and the appellees intercepted his tax refund. Davis

asserts that the appellees failed to notify other credit reporting agencies,



                                            3
specifically TransUnion and Experian, of corrections to her credit report, and

Equifax allowed people to view her credit report without her permission. She

further argues that she is attempting to reopen the case because the appellees refuse

to eliminate all of the student loan debt reported to the credit reporting agencies

and refuse to stop harassing her and her family in an attempt to collect the debt.

      Davis contends that she filed the notice of dismissal with prejudice and

signed the releases prematurely. She argues that she is not raising new claims and

suggests that the settlement agreement was supposed to include Cartice’s

obligations and not merely her own Parent PLUS loans. Although she realized that

Cartice’s name was not included in the settlement agreement, she assumed that he

was nevertheless a party to the agreement as a result of her discussions with the

mediator.

      We review the denial of Davis’s motions for an abuse of discretion. See

Murchison v. Grand Cypress Hotel Corp., 13 F.3d 1483, 1485 (11th Cir. 1994)

(reviewing motion to vacate dismissal and reopen settlement agreement for abuse

of discretion); see also Waddell v. Hendry County Sheriff’s Office, 329 F.3d 1300,

1309 (11th Cir. 2003) (denial of Rule 60(b) motion reviewed for abuse of

discretion).

      Upon review of the record and in consideration of the parties’ briefs, we



                                           4
discern no reversible error. The district court did not abuse its discretion by

denying Davis’s motions because Davis’s complaints appear to involve matters and

parties that were not the subject of the original suit and resulting settlement

agreement. That is, the loan collection attempts about which Davis now complains

appear to involve loans other than the Parent PLUS loans obtained by Davis, and,

as such, the Settlement Agreement had no effect on the collection of those loans.

      Furthermore, although Davis contends that her TransUnion and Experian

credit reports are incorrect, she did not allege that the inaccuracies related to the

Parent PLUS loans. In any event, neither TransUnion nor Experian was a party to

the Settlement Agreement, and the terms of the Agreement do not appear to require

the appellees to notify competing credit reporting agencies of the terms of the

Settlement. Accordingly, we AFFIRM the district court’s order.

      AFFIRMED.




                                            5